ACCEPTED
                                                                                             06-15-00044-CV
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        9/16/2015 4:32:42 PM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK


                            No. 06-15-00044-CV

                   In the Court Of Appeals 6thTEXARKANA,
                                                     FILED IN
                                                 COURT OF APPEALS
                                                              TEXAS
           for the Sixth Judicial District of Texas
                                              9/16/2015 4:32:42 PM
                                                 DEBBIE AUTREY
                        at Texarkana                  Clerk



           BURLINGTON RESOURCES OIL & GAS COMPANY LP,

                                                                     Appellant,
                                          v.

PETROMAX OPERATING CO., INC., WOODBINE ACQUISITION, LLC,
         PETRO TEXAS, LLC, CH4 ENERGY II, LLC,
         AND TEXCAL ENERGY SOUTH TEXAS L.P.,

                                                                     Appellees.

                  On Appeal from the 12th Judicial District Court
                             Madison County, Texas
                        Cause Number 12-13130-012-10

       UNOPPOSED SECOND MOTION TO EXTEND TIME
              TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Appellant Burlington Resources Oil & Gas Company LP respectfully moves

the Court to extend the time for filing Appellant’s Brief by 29 days, to and including

October 20, 2015. Appellees do not oppose this requested extension.

      1.     The last of the clerk’s and reporter’s records was filed on July 21, 2015.

Burlington obtained a 30-day extension of time to file Appellant’s Brief, which

currently is due on September 21, 2015.

                                          1
      2.     Appellant requests an additional 29-day extension of time to file

Appellant’s Brief, to and including October 20, 2015.

      3.     In support of the requested extension, Appellant would show that

Kirsten Castañeda, who has responsibility for drafting Appellant’s Brief, had several

unexpected health issues arise for herself and for her mother from August 21, 2015

through the present. These health issues required her attendance at: (1) appointments

for herself with two specialists, tests, and an outpatient procedure during the period

from August 21 through September 1, 2015; (2) the hospitalization of her mother

from August 28 through August 30, 2015, with additional care on September 13,

2015; and (3) a follow-up appointment with a specialist and additional medical

testing for her mother on September 14, 2015. Ms. Castañeda’s absences from the

office to attend appointments and to stay at the hospital with her mother, coupled

with the time spent arranging additional specialist appointments and home health

care physical therapy for her mother, diverted her from completing the work she had

already devoted to Appellant’s Brief during the initial briefing period. This has

interfered with filing the Appellant’s Brief by the current deadline. Ms. Castañeda

expects that some additional time will be required to assist with her mother’s

ongoing issues, but the groundwork already done will minimize further interference

and allow completion of Appellant’s Brief within the extension period requested in

this Unopposed Motion.



                                          2
      4.     In addition, Appellant would show that Roger Townsend, who is lead

appellate counsel and also has responsibility for drafting Appellant’s Brief, has been

required to devote time to: (a) preparation for and presentation of oral argument in

MM Steel, LP vs. JSW Steel (USA) Incorporated, et al., No. 14-20267, in the United

States Court of Appeals for the Fifth Circuit on August 31, 2015; and (b) drafting

Petitioner’s reply brief on the merits in Eric Yollick v. JJJJ Walker, LLC, et al., No.

14-0974, in the Supreme Court of Texas, due September 18, 2015. These deadlines

and commitments further support granting the extension period requested in this

Unopposed Motion.

      .     In addition, Appellant would show that John Mercy, who also has

responsibility for drafting Appellant’s Brief, has been required to devote time during

the briefing period in this appeal to: (a) serving as mediator in Matthew Sankovich

v. Grecian Hotels, LLC, et al., No. 2011C-1405, in the 3rd Judicial District Court,

Henderson County, Texas; (b) attendance at a hearing in Brandi Williams v. Tillerd

Ardean Smith, et al., No. 12-0889, in the 71st Judicial District Court, Harrison

County, Texas; (c) attendance at depositions in Cristina Jordan Vega v. Pedro Cano

d/b/a Cano’s Tax Service, No. 33,435 in the 276th District Court, Titus County,

Texas; (d) serving as mediator in Earline Lahman, et al. v. Cape Fox Corporation

et al., No. 84414, in the 62nd District Court of Lamar County, Texas; (e) assisting

in preparation of Respondents’ Brief on the Merits in Petrohawk Properties, L.P., et



                                          3
al. v. Noel Diane Jones, et al., No. 15-0200, in the Supreme Court of Texas; and (f)

working on Appellant’s Brief in City National Bank of Sulphur Springs v. John

Alexander Smith, No. 06-15-00013-CV, in this Court.            These deadlines and

commitments further support granting the extension period requested in this

Unopposed Motion.

      .     Appellant sought and obtained one previous 30-day extension of time

to file Appellant’s Brief. This case has not yet been set for submission. Appellant

seeks this extension not solely for delay, but so that justice may be done.

      7.     As reflected in the Certificate of Conference below, Appellees do not

oppose the requested extension.

                                       PRAYER

      WHEREFORE, Appellant prays that the Court grant this Motion and extend

the deadline for filing Appellant’s Brief in this matter by 29 days, to and including

October 20, 2015. Appellant also prays for such other and further relief to which it

may be entitled in law or in equity.




                                          4
Respectfully submitted,

       /s/ Kirsten M. Castañeda
Roger D. Townsend
 State Bar No. 20167600
 rtownsend@adjtlaw.com
ALEXANDER DUBOSE JEFFERSON &
 TOWNSEND LLP
1844 Harvard Street
Houston, Texas 77008
Tel: (713) 523-2358 / Fax: (713) 523-4553
Kirsten M. Castañeda
 State Bar No. 00792401
 kcastaneda@adjtlaw.com
ALEXANDER DUBOSE JEFFERSON &
 TOWNSEND LLP
4925 Greenville Avenue, Suite 510
Dallas, Texas 75206
Tel: (214) 369-2358 / Fax: (214) 369-2359
John R. Mercy
 State Bar No. 13947200
 jmercy@texarkanalawyers.com
MERCY CARTER TIDWELL, L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503
Tel: (903) 794-9419 / Fax: (903) 794-1268
Fred Hagans
 State Bar No. 08685500
 fhagans@hagans-law.com
Kendall C. Montgomery
 State Bar No. 14293900
 kmontgomery@hagans-law.com
HAGANS BURDINE MONTGOMERY & RUSTAY,
  P.C.
3200 Travis, Fourth Floor
Houston, Texas 77006
Tel: (713) 222-2700 / Fax: (713) 547-4950



  5
                                       Vincent L. Marable III
                                        State Bar No. 12961600
                                        trippmarable@sbcglobal.net
                                       PAUL WEBB, P.C.
                                       221 N. Houston Street
                                       Wharton, Texas 77488
                                       Tel: (979) 532-5331 / Fax: (979) 532-2902

                                       Counsel for Appellant Burlington Resources
                                         Oil & Gas Company LP



                      CERTIFICATE OF CONFERENCE
       I hereby certify that on September 15-16, 2015, I conferred with counsel for
Appellees listed in the certificate of service below regarding the extension requested
in this Motion, and Rich Phillips responded on behalf of Appellees jointly that they
do not oppose the requested extension.


                                             /s/ Kirsten M. Castañeda
                                       Kirsten M. Castañeda




                                          6
                         CERTIFICATE OF SERVICE
        I hereby certify that on the 16th day of September, 2015, a true and correct
copy of the foregoing Unopposed Motion is served via e-service through
efile.txcourts.gov on Appellees through counsel of record, listed below:

 Mr. Brad D’Amico                            Mr. David J. Beck
  bd@canteyhanger.com                         dbeck@beckredden.com
 CANTEY HANGER LLP                           Mr. Thomas E. Ganucheau
 1999 Bryan Street, Suite 3300                tganucheau@beckredden.com
 Dallas, Texas 75201                         BECK REDDEN LLP
 Counsel for Appellee         Petromax       1221 McKinney Street, Suite 4500
 Operating Co., Inc.                         Houston, Texas 77010-2010
                                             Counsel for Appellees Petromax
 Mr. Greg W. Curry                           Operating Co., Inc., Petro Texas
  Greg.Curry@tklaw.com                       LLC, and CH4 Energy II, LLC
 Mr. Gregory D. Binns
  Gregory.Binns@tklaw.com                    Mr. Jesse R. Pierce
 Mr. Richard B. Phillips, Jr.                 JPierce@pierceoneill.com
  Rich.Phillips@tklaw.com                    Mr. Brian K. Tully
 THOMPSON & KNIGHT LLP                        BTully@pierceoneill.com
 1722 Routh Street, Suite 1500               PIERCE & O’NEILL, LLP
 Dallas, Texas 75201                         4203 Montrose Blvd.
 Counsel for Appellee Woodbine               Houston, Texas 77006
 Acquisition, LLC n/k/a MD America           Counsel for Appellee        TexCal
 Energy LLC                                  Energy South Texas, LP


                                            /s/ Kirsten M. Castañeda
                                      Kirsten M. Castañeda




                                         7